 



Exhibit 10.11

SEVENTH AMENDMENT AND CONSENT TO CREDIT AGREEMENT

     SEVENTH AMENDMENT AND CONSENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of December 20, 2004, among DHM HOLDING COMPANY, INC., a Delaware corporation
(“Holdings”), DOLE HOLDING COMPANY, LLC, a Delaware limited liability company
(“Intermediate Holdco”), DOLE FOOD COMPANY, INC., a Delaware corporation (the
“U.S. Borrower”), SOLVEST LTD., a corporation organized under the laws of
Bermuda (the “Bermuda Borrower” and, together with the U.S. Borrower, the
“Borrowers” and, the Borrowers, together with Holdings and Intermediate Holdco,
the “Credit Agreement Parties”), the Lenders from time to time party to the
Credit Agreement referred to below, and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

     WHEREAS, Holdings, Intermediate Holdco, the Borrowers, the Lenders and the
Administrative Agent are parties to a Credit Agreement, dated as of March 28,
2003 (as amended, modified and/or supplemented from time to time to, but not
including, the date hereof, the “Credit Agreement”);

     WHEREAS, the Credit Agreement Parties have requested certain amendments to
the Credit Agreement, and a consent to certain provisions of the Credit
Documents, in each case as more fully described below; and

     WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Credit Agreement, and the Lenders wish to grant a
consent to certain provisions of the Credit Documents, in each case as herein
provided;

     NOW, THEREFORE, it is agreed:

I. Amendments and Consent to Credit Agreement.

     1. Notwithstanding anything to the contrary contained in the Credit
Agreement or in any other Credit Documents, the Lenders hereby (i) consent to
the release of the security interests in that certain parcel of Real Property
owned by Standard Fruit Company de Costa Rica, S.A. identified by “Property
Registry Number 1-231140-000” and located in Distrito Merced, San Jose, Costa
Rica (the “San Jose Property”), which security interests were granted in favor
of Banco Cuscatlan, as trustee for the Collateral Agent and the other Secured
Creditors, by means of a guaranty trust formed pursuant to a public deed
executed on June 3rd, 2003 (the “Existing Guaranty Trust”) and (ii) authorize
the Collateral Agent to execute such documents, agreements and/or instruments
and take such other actions as may be necessary to effectuate such release;
provided that, if the San Jose Property has a Fair Market Value of greater than

 



--------------------------------------------------------------------------------



 



$5,000,000, then the San Jose Property will be subjected to a Lien in favor of
the Collateral Agent for the benefit of the Secured Creditors pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent within 45 days (or such longer time as may be reasonably agreed to by the
Collateral Agent) after the release of the San Jose Property from the Existing
Guaranty Trust unless the Collateral Agent determines that the cost of creating
an enforceable Lien over the San Jose Property in favor of the Collateral Agent
is excessive in relation to the benefits to the Secured Creditors afforded
thereby.

     2. Sections 2A.01(c) and 2B.01(c) of the Credit Agreement are each hereby
amended by deleting the text “75%” appearing in clause (i)(y) of each of said
Sections and inserting the text “80%” in lieu thereof.

     3. Section 8.01(d) of the Credit Agreement is hereby amended by deleting
the word “three” appearing immediately after the text “each of the immediately
succeeding” appearing in clause (ii) of said Section and inserting the word
“two” in lieu thereof.

     4. Section 8.11(g) of the Credit Agreement is hereby amended by
(i) deleting the text “(y)” appearing in the proviso to the second sentence of
said Section and inserting the text “(z)” in lieu thereof, (ii) deleting the
text “(x)” appearing in the proviso to the second sentence of said Section and
inserting the text “(y)” in lieu thereof and (iii) inserting the text “(x) the
Credit Documents required to be executed and delivered pursuant to
Section 8.11(c) by such newly formed, created or acquired Subsidiary shall not
be required to be so executed and delivered until 45 days after the formation,
creation or acquisition of such Subsidiary,” immediately after the text
“provided that” appearing in the second sentence of said Section.

     5. Section 9.03 of the Credit Agreement is hereby amended by (i) deleting
the text “and” appearing at the end of clause (xviii) of said Section,
(ii) deleting the period appearing at the end of clause (xix) of said Section
and inserting the text “; and” in lieu thereof and (iii) inserting the following
new clause (xx) immediately after clause (xix) of said Section:

     “(xx) Liens in favor of the Saba Minority Shareholders on the Equity
Interests of Saba Trading AB acquired by Saba Trading Holding AB upon the
exercise of any “put” right by the Saba Minority Shareholders pursuant to the
Saba Share Option Agreement, to the extent securing any unsatisfied payment
obligation of Saba Trading Holding AB owing to the Saba Minority Shareholders
under the Saba Share Option Agreement.”.

     6. Section 9.04 of the Credit Agreement is hereby amended by (i) deleting
the text “and” appearing at the end of clause (xxii) of said Section,
(ii) deleting the period appearing at the end of clause (xxiii) of said Section
and inserting the text “; and” in lieu thereof and (iii) inserting the following
new clause (xxiv) immediately after clause (xxiii) of said Section:

     “(xxiv) to the extent that same constitutes Indebtedness, the payment
obligation of Saba Trading Holding AB owing to the Saba Minority Shareholders
pursuant to the terms of the Saba Share Option Agreement after the exercise by
the Saba Minority Shareholders of any “put” right pursuant thereto and the
transfer of title to the Equity

-2-



--------------------------------------------------------------------------------



 



Interests of Saba Trading AB held by the Saba Minority Shareholders to Saba
Trading Holding AB.”.

     7. Section 9.05 of the Credit Agreement is hereby amended by deleting
clause (xiv) of said Section in its entirety and inserting the following new
clause (xiv) in lieu thereof:

     “(xiv) Investments arising as a result of the exercise of any “put” right
of minority shareholders, or “call” rights of Saba Trading Holding AB, pursuant
to that certain Share Option Agreement, dated as of September 28, 1998, among
Saba Trading Holding AB (as successor-in-interest to the Bermuda Borrower) and
the Saba Minority Shareholders (as in effect on December 7, 2004 and giving
effect to the Amendment and Waiver of the Saba Share Option Agreement to be made
and entered into on December 30, 2004 by and between Saba Trading Holdings AB,
the Saba Minority Shareholders and the Bermuda Borrower in the form provided to
the Administrative Agent, the “Saba Share Option Agreement”);”.

     8. Section 9.06 of the Credit Agreement is hereby amended by deleting the
text “consideration any shares of any class of the capital stock or other Equity
Interests of Holdings or any other Subsidiary, as the case may be,” appearing in
the preamble of said Section and inserting the text “a consideration any shares
of any class of the capital stock or other Equity Interests of any direct or
indirect parent of such Subsidiary” in lieu thereof.

     9. Section 9.17(a) of the Credit Agreement is hereby amended by
(i) deleting the text “(y)” appearing in the second proviso to said Section and
inserting the text “(z)” in lieu thereof, (ii) deleting the text “(x)” appearing
in the second proviso to said Section and inserting the text “(y)” in lieu
thereof and (iii) inserting the text “(x) the Credit Documents required to be
executed and delivered pursuant to clauses (C), (D) and (E) by such newly
formed, created or acquired Subsidiary shall not be required to be so executed
and delivered until 45 days after the formation, creation or acquisition of such
Subsidiary,” immediately after the second instance of the text “provided that”
appearing in said Section.

     10. The definition of “Consolidated Debt” appearing in Section 11 of the
Credit Agreement is hereby amended by inserting the text “(v) the amount of any
Indebtedness of Saba Trading Holding AB outstanding pursuant to
Section 9.04(xxiv) of this Agreement shall not be included in any determination
of “Consolidated Debt”, immediately after the text “provided that” appearing in
said definition.

     11. Section 11 of the Credit Agreement is hereby further amended by
inserting the following definition in said Section in appropriate alphabetical
order:

     “Saba Minority Shareholders” shall mean Axel Johnson AB (as
successor-in-interest to Axel Johnson Saba AB) and Kooperativa Förbundet (KF),
Ekonomisk Förening (as successor-in-interest to Kooperative Detaljhandelsgruppen
AB).

-3-



--------------------------------------------------------------------------------



 



II. Miscellaneous Provisions.

     1. In order to induce the Lenders to enter into this Amendment, each Credit
Agreement Party hereby represents and warrants that:

     (a) no Default or Event of Default exists as of the Seventh Amendment
Effective Date, immediately after giving effect thereto; and

     (b) all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the Seventh Amendment Effective Date immediately after giving effect
thereto, with the same effect as though such representations and warranties had
been made on and as of the Seventh Amendment Effective Date immediately after
giving effect thereto (it being understood that any representation or warranty
made as of a specific date shall be true and correct in all material respects as
of such specific date).

     2. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

     3. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with Holdings and the Administrative Agent.

     4. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

     5. This Amendment shall become effective on the date (the “Seventh
Amendment Effective Date”) when each Credit Agreement Party and Lenders
constituting the Required Lenders shall have signed a counterpart hereof
(whether the same or different counter parts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: May
Yip (facsimile number: 212-354-8113 / e-mail address: myip@whitecase.com).

     6. From and after the Seventh Amendment Effective Date, all references in
the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby on the Seventh Amendment Effective Date.

* * *

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

              DHM HOLDING COMPANY, INC.
 
       

  By:    

       

      Name:

      Title:
 
            DOLE HOLDING COMPANY, LLC
 
       

  By:    

       

      Name:

      Title:
 
            DOLE FOOD COMPANY, INC.
 
       

  By:    

       

      Name:

      Title:
 
            SOLVEST, LTD.
 
       

  By:    

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



              DEUTSCHE BANK AG NEW YORK BRANCH,
Individually, and as Administrative Agent
 
       

  By:    

       

      Name:

      Title:
 
       

  By:    

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE SEVENTH AMENDMENT AND CONSENT TO CREDIT AGREEMENT, DATED
AS OF DECEMBER 20, 2004, AMONG DHM HOLDING COMPANY, INC., DOLE HOLDING COMPANY,
LLC, DOLE FOOD COMPANY, INC., SOLVEST LTD., THE LENDERS FROM TIME TO TIME PARTY
TO THE CREDIT AGREEMENT AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

              NAME OF INSTITUTION:
 
       
 
             
 
       

  By:    

       

      Name:

      Title:

 